The holding of the majority opinion in my judgment is so unsound and far reaching in its effects that I feel impelled to dissent therefrom. Appellant's wife was *Page 470 
competent as a witness against him in this case, both under the statute and at common law.
The statute makes the wife a competent witness against her husband "in all controversies between them." This court held inTurner v. State, 60 Miss. 351, 45 Am. Rep. 412, and McRae
v. State, 104 Miss. 861, 61 So. 977, that a wife was a competent witness against her husband in a criminal prosecution of the latter for a wrong done her constituting the crime for which he was being prosecuted. The Turner case was a prosecution of the husband for an assault and battery on the wife, and the McRae case was a prosecution of the husband for the crime of vagrancy, consisting of the desertion of his wife and child without just cause, leaving them without support. The court necessarily held in those cases that, where the crime for which the husband was being prosecuted consisted of a wrong done the wife, there was a controversy between them within the meaning of the statute. It was expressly so held in the McRae case. The statute is not confined to civil controversies. It covers criminal controversies, provided the crime under inquiry consists of a wrong done the wife by the husband.
In the Turner case, in discussing the reason of the common-law rule making the wife incompetent, the court said that it was based on the unity of person and interest subsisting between husband and wife, and also out of the regard which the law had for the harmony of the marital relation. Wigmore in his work on Evidence, vol. 4, section 2239, discusses the common-law rule and the exceptions thereto. The facts of this case bring it clearly, it seems to me, within the exception to the common-law rule of the incompetency of the wife. It is true we have a case here, not where the husband has committed an assault and battery on his wife, but he has done worse. He has done her a greater wrong, it seems to me. He has not only deserted her and refused to support her, as was done by the husband in the McRae case, but in addition he has married another woman. To say that a husband who has deserted his wife and married *Page 471 
another woman without cause and without authority of law has not wronged his wife is beyond me. It is hard to conceive how a greater wrong could be done a wife.
COOK, J., concurs in these views.